DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-20 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-9 is/are directed to a “method”.
Claim(s) 10-16 is/are directed to a “system”.
Claim(s) 17-20 is/are directed to a “non-transitory computer-readable storage medium”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 10 recite(s) the following operation(s):
obtaining information…; (This step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

inputting the obtained information into a trained model...; (This step(s) is/are considered data entry for a formula/model. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

generating a plurality of order-dispatching tasks…  (This/These step(s) is/are considered sorting information. See MPEP See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

Claim(s) 1 and 17 is/are parallel to Claim(s) 10; therefore, Claim(s) 1 and 17 is/are also directed to an abstract idea in like manner.  
All Dependent Claim(s) is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 10 recite(s) the following additional element(s): “one or more processors”; and “one or more non-transitory computer-readable storage memories”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

The Originally Filed Specification, ¶ 66, it states, “Hardware processor(s) 604 may be, for example, one or more general purpose processors.”

Based on the facts listed above, The Examiner, considers “one or more processors” and “one or more non-transitory computer-readable storage memories” in Claim(s) 10 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15, 17-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20180315146 A1 (“Matthiesen”) and further in view of US 20200033868 A1 (“Palanisamy”).

Claim 1 repeats the subject matter of Claim 10 and rejected in like manner.
Claim 2 repeats the subject matter of Claim 11 and rejected in like manner.
Claim 3 repeats the subject matter of Claim 12 and rejected in like manner.
Claim 4 repeats the subject matter of Claim 13 and rejected in like manner.
Claim 5 repeats the subject matter of Claim 14 and rejected in like manner.
Claim 6 repeats the subject matter of Claim 15 and rejected in like manner.

Regarding Claim 9, Matthiesen does not directly disclose wherein the trained model is trained using centralized learning.
However, Palanisamy teaches wherein the trained model is trained using centralized learning (“In addition, driving experiences gathered by each of the driver agents 116-1 .... 116-n can be sent to a centrally accessible memory (e.g., implemented within a computing cloud) that is accessible by many AVs, and which is referred to herein as a shared experience memory 120-A” – see at least ¶ 60-61, 68, 70-71; in particular, ¶ 70-71). (As indicated above for Claim 1, “Claim 1 repeats the subject matter of Claim 10 and rejected in like manner”; therefore, the motivation and rationale to combine follows Claim 10.) 

Regarding Claim 10, Matthiesen discloses a system (e.g., “system”) for ride order-dispatching (see at least Abstract, ¶ 18, 20, 78), comprising[:] 
one or more (Only one option is required to satisfy a “one or more” limitation.) processors (see at least ¶ 71-73, 78, 86) and 
one or more (Only one option is required to satisfy a “one or more” limitation.) non-transitory computer-readable memories coupled to the one or more processors (see at least ¶ 71-73, 78, 86) and 
configured with instructions executable by the one or more processors to cause the system to perform operations comprising (see at least ¶ 71-73, 78, 86): 
obtaining information comprising 
a plurality of vehicle locations of a plurality of vehicles (“real-time movements of the autonomous fleet” – see at least ¶ 41-42), 
a plurality of ride orders (see at least ¶ 61), and 
a current time (“The viewing layer can display the real-time movements of the autonomous fleet at any point in time and visually represent each vehicle in the autonomous fleet” – see at least ¶ 41-42, and/or “time of day” – see at least ¶ 47); 
inputting the obtained information into a dispatch logic optimized based on requestor and provider locations (see at least ¶ 40) and vehicles under a guidance of a joint rule (see at least ¶ 37); and 
generating a plurality of order-dispatching tasks for the plurality of vehicles to fulfill (see at least Fig. 3-14 with associated text).
Matthiesen does not directly disclose a trained model that is based on Kullback-Leibler divergence optimization; and independent agents under a policy.
However, Palanisamy teaches a trained model that is based on Kullback-Leibler divergence optimization (see at least ¶ 113); and independent agents (e.g., “driver agent”) under a policy (see at least ¶ 6, 19).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Matthiesen’s invention by incorporating a leaner module as taught by Palanisamy in order to improve policies based on collective driving experiences of the autonomous driver agents (see Title).

Regarding Claim 11, Matthiesen discloses obtaining a grid-world representing a real world geographical area, wherein the grid-world comprises a plurality of grid cells representing a plurality of order-dispatching regions, wherein each vehicle location of the plurality of vehicle locations comprises a grid in the grid-world (see at least Fig. 4-7 with associated text. The streets crossing each other for a grid-world representation of a real world geographic area. Additionally, each city block is a cell, and more than one vehicle traverses the streets as shown in Fig. 4-7.).

Regarding Claim 12, Matthiesen discloses obtaining a plurality of states (e.g., “status”) for the plurality of vehicles (see at least ¶ 21, 25, 28, 30, 35, 41-42), wherein each state comprises a grid in the grid-world (see at least Fig. 4-7 with associated text), a number of idle vehicles in the grid (see at least ¶ 42, 44), a number of ride orders in the plurality of ride orders (“service requests are received and a set of service providers responsive to the request are determined” – see at least Abstract), and a distribution of ride orders in the grid cell (Matthiesen’s invention coordinates the dispatching of vehicles to customer ride requests in an urban environment and thus corresponds to “a distribution of ride orders in the grid cell” – see at least ¶ 40, 48-55 and Fig. 4-9 with associated text).

Regarding Claim 13, Matthiesen discloses wherein the plurality of order-dispatching tasks are generated by selecting ride orders from the plurality of ride orders in the plurality of states (see at least ¶ 21, 25, 28, 30, 35, 41-42).

Regarding Claim 14, Matthiesen discloses wherein each selected ride order comprises the grid cell from the corresponding state (see at least ¶ 21, 25, 28, 30, 35, 41-42), a target grid cell (see at least Fig. 4-9 with associated text), a ride duration (e.g., “travel time”; see at least ¶ 44, 46-47, 54), and a price (e.g., “cost”; see at least ¶ 19, 40, 43).

Regarding Claim 15, Matthiesen does not directly disclose wherein the trained model is based on an action selection Q-learning network.
However, Palanisamy teaches wherein the trained model is based on an action selection Q-learning network (“Q-learning” – see at least ¶ 98-100 and 107; in particular, ¶ 100). (See motivation and rationale to combine from Claim 10.) 

Claim 17 repeats the subject matter of Claim 10 and rejected in like manner.
Claim 18 repeats the subject matter of Claim 11 and rejected in like manner.
Claim 19 repeats the subject matter of Claim 12 and rejected in like manner.
Claim 20 repeats the subject matter of Claim 15 and rejected in like manner.


Claim(s) 7 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matthiesen in view of Palanisamy and further in view of “The Dynamics of Reinforcement Learning in Cooperative Multiagent Systems” (hereafter “NPL-U”).

	Claim 7 repeats the subject matter of Claim 16 and rejected in like manner.
Regarding Claim 16, Matthiesen discloses logic exploration (e.g., “a default route 614, corresponding to the fastest route based on current conditions, and an alternative route 616, may both be presented in GUI 602”) to balance exploitation and exploration (“The requestor may accept or reject the alternative route using GUI element 618” corresponds to exploitation and “alternative route” corresponds to exploration– see at least ¶ 46).
Matthiesen does not directly disclose wherein the action selection Q-learning uses biased strategy Boltzmann exploration.
However, Palanisamy teaches wherein the action selection Q-learning (at least ¶ 98-100 and 107; in particular, ¶ 100). (See motivation and rationale to combine from Claim 10.) 
Matthiesen+Palanisamy Combination does not directly disclose a biased strategy Boltzmann exploration. 
However, NPL-U teaches a biased strategy Boltzmann exploration (“A popular biased strategy is Boltzmann exploration” – see at least Page 3; left column, first paragraph, last sentence). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Matthiesen+Palanisamy Combination by incorporating a popular exploitive exploration strategy as taught by NPL-U in order to provide a robust and natural means to learn how to coordinate action choices in a multiagent system (see Abstract).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF